Citation Nr: 0512610	
Decision Date: 05/09/05    Archive Date: 05/25/05	

DOCKET NO.  03-33 861	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES


1.  Entitlement to service connection for refractive error 
(compound myopic astigmatism). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left foot.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to June 
2001.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

At the time of the aforementioned decision of September 2002, 
the RO denied service connection for refractive error, and 
granted service connection (and a noncompensable evaluation) 
for peripheral neuropathy of the left foot, effective from 
July 1, 2001, the date following the veteran's discharge from 
service.  In a subsequent rating decision of November 2003, 
the RO granted a 10 percent evaluation for service-connected 
peripheral neuropathy of the left foot, once again, effective 
from July 1, 2001.  The veteran voiced his disagreement with 
those decisions, and the current appeal ensued.

The Board notes that, in correspondence of March 2004, both 
the veteran and his accredited representative indicated the 
veteran's desire to withdraw from consideration the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected strain and sprain of the lumbar spine.  
Accordingly, the sole issues remaining for appellate review 
are those listed on the title page of this decision.


FINDINGS OF FACT

1.  Refractive error (compound myopic astigmatism) is a 
congenital and/or developmental disability, and not a disease 
or injury within the meaning of applicable legislation 
governing the award of compensation benefits.

2.  The veteran's service-connected peripheral neuropathy of 
the left foot is currently productive of no more than mild to 
moderate incomplete paralysis of the posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  Refractive error (compound myopic astigmatism) was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c) 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The notice requirements of the VCAA require that VA notify 
the veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pellegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VCAA notice as required by 38 U.S.C.A. 
§5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of December 2001, 
9 months prior to the initial AOJ decision in September 2002.  
More specifically, in a letter of December 2001, the veteran 
was provided the opportunity to submit evidence, notified of 
what evidence was required to substantiate his claims for 
service connection, provided notice of who was responsible 
for securing the evidence, and advised to submit any 
information or evidence relevant to the case.  

Moreover, the veteran first raised his claim of entitlement 
to an increased rating for his left foot disorder by his 
August 2002 Notice of Disagreement, which was clearly after 
the July 2002 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an Statement of the Case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.  As noted above, 
the veteran was provided VCAA notice on the underlying claim 
for service connection.  In addition, the veteran was also 
provided with a Statement of the Case, as well as a 
Supplemental Statements of the Case which apprised him of 
pertinent regulations and actions in his case, including the 
rating criteria for establishing a higher evaluation and the 
reason that a higher evaluation was not warranted.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical facility treatment records 
and VA examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues currently on appeal, and "it is difficult to discern 
what additional guidance the VA could have provided to the 
veteran regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.


Factual Background

At the time of an Air Force ROTC medical examination in May 
1974, the veteran stated that he wore glasses or contact 
lenses.  A physical examination of the veteran's eyes 
conducted at that time was within normal limits.  Uncorrected 
visual acuity was 20/25 for the right eye and 20/25 for the 
left eye, with corrected visual acuity of 20/20 in each eye.

On service entrance examination in June 1977, the veteran 
once again indicated that he wore glasses or contact lenses.  
A physical examination of the veteran's eyes was within 
normal limits.  Uncorrected visual acuity was 20/50 in the 
veteran's right eye and 20/20 in the left eye.  Corrected 
visual acuity was 20/20 in each eye.  The pertinent diagnosis 
noted was defective distant vision in the right eye, 
corrected.

In a service clinical record of February 1981, it was noted 
that the veteran had been found to have slightly elevated 
intraocular pressures, as well as cupping in each eye, 
raising the possibility of glaucoma.  On physical 
examination, the veteran was described as healthy, with no 
family history of glaucoma.  Corrected visual acuity was 
20/20 in each eye.  The pertinent diagnosis noted was normal 
examination, with no glaucoma.

At the time of a service medical examination in October 1981, 
the veteran gave a history of "eye trouble." According to the 
veteran, he had worn corrective lenses since 1976.  A 
physical examination of the veteran's eyes was within normal 
limits.  Uncorrected visual acuity was 20/100 in the right 
eye, and, 20/50 in the left eye.  Corrected visual acuity was 
20/20 in each eye.  The pertinent diagnosis noted was 
defective distant visual acuity, corrected to 20/20.

At the time of a service medical examination in December 
1982, the veteran stated that he had worn contact lenses 
since 1976 to correct defective visual acuity.  A physical 
examination of the veteran's eyes conducted at that time was 
within normal limits.  Uncorrected visual acuity was 20/100 
in the right eye, and, 20/50 in the left eye, corrected to 
20/20 in each eye.  The pertinent diagnosis noted was 
defective visual acuity, correctable to 20/20 bilaterally.

A service clinical record dated in November 1983 reveals that 
the veteran was seen at that time for a routine checkup.  
When questioned, the veteran indicated that he felt as if his 
eyeglass prescription were too strong.  Uncorrected visual 
acuity was 20/70 in the right eye, and 20/30 in the left eye.  
The pertinent diagnosis was slight decrease in refractive 
error.

At the time of a service medical examination in November 
1983, a physical examination of the veteran's eyes was within 
normal limits.  Uncorrected visual acuity was 20/50 in the 
right eye, and 20/40 in the left eye, corrected to 20/20 in 
each eye.  The pertinent diagnosis was defective distant 
visual acuity, correctable to 20/20 bilaterally.

A service clinical record dated in December 1983 reveals that 
the veteran was seen at that time for problems associated 
with a finger having been stuck in his left eye.  When 
questioned, the veteran stated that he was currently 
suffering from no pain as a result of the aforementioned 
injury.  Uncorrected visual acuity was 20/50 in the veteran's 
right eye and 20/30 in the left eye.  The pertinent diagnosis 
was subsiding conjunctival hemorrhage.  At the time of 
evaluation, no treatment was recommended.

A service clinical record dated in January 1986 reveals 
corrected visual acuity of 20/20 in the veteran's right eye, 
and 20/25 in the left eye.  The pertinent diagnosis was 
bilateral compound myopic astigmatism.

A service clinical record dated in August 1988 reveals that 
the veteran was seen at that time for a complaint of blurred 
vision.  Corrected visual acuity at the time of evaluation 
was 20/20 in each eye.  The pertinent diagnosis was bilateral 
compound myopic astigmatism.

At the time of a service medical examination in October 1990, 
the veteran gave a history of "eye trouble."  Additionally 
noted was that the veteran wore glasses.  A physical 
examination of the veteran's eyes was within normal limits.  
Uncorrected visual acuity was 20/100 in the right eye, and 
20/70 in the left eye, corrected to 20/17 in the right eye 
and 20/15 in the left eye.

During the course of outpatient treatment in December 1991, 
the veteran complained that his distant vision was not clear 
with his current eyeglass prescription.  Corrected visual 
acuity was 20/20 in each eye.  The pertinent diagnosis was 
compound myopic astigmatism.

At the time of a service medical examination in March 1992, 
the veteran stated that he wore glasses.  Corrected visual 
acuity was 20/20 in each eye.

At the time of a service medical examination in April 1996, 
uncorrected visual acuity was 20/50 in the right eye, and 
20/40 in the left eye, corrected to 20/15 in each eye.  The 
pertinent diagnosis was defective distant visual acuity, 
corrected to 20/15.

During the course of outpatient treatment in April 1997, 
corrected visual acuity was 20/20 in each of the veteran's 
eyes.  The pertinent diagnosis was compound myopic 
astigmatism in the right eye, and astigmatism in the left 
eye.  Also noted was the presence of a temporal notch 
bilaterally, described as most probably "physiologic."

At the time of outpatient treatment in June 1999, the veteran 
complained that his vision had been getting worse, and that 
he was experiencing more problems with reading.  On 
examination, uncorrected visual acuity was 20/70 in the right 
eye, and 20/100 in the left eye, corrected to 20/20 
bilaterally.  The pertinent diagnosis was AR 
astigmatism/presbyopia; and good ocular health.

On VA fee-basis general medical examination in January 2002, 
the veteran gave a history of numbness in his left foot, 
which reportedly began about May 1999.  When questioned, the 
veteran stated that he had undergone a nerve conduction 
study, which was normal.  There was no weakness in the 
veteran's left foot, and his right foot was normal.  When 
further questioned, the veteran stated that there had been no 
progression of symptoms over time, and that his numbness was 
present both at rest and when walking.  According to the 
veteran, his numbness was a fairly constant symptom which 
occurred daily, and was exacerbated by driving or exercising, 
and relieved by rest.

On physical examination, a funduscopic evaluation of the 
veteran's eyes was within normal limits.  The veteran's 
extremities were likewise normal, and a neurologic evaluation 
was normal, with normal reflexes.  Musculoskeletal evaluation 
showed no unusual shoe wear pattern.  Nor was there any 
evidence of callosities or other deformities.  The veteran 
required no orthotic devices, and both his posture and gait 
were normal.

Examination of the veteran's lower extremities showed normal 
motor function, with no muscle atrophy.  Sensation testing 
revealed very slightly decreased pinprick sensation on the 
left foot, in particular, on the sole.  Perception and light 
touch were intact, and reflexes were within normal limits.  
The pertinent diagnosis noted was localized peripheral 
neuropathy involving the left foot.  According to the 
examiner, the impact of the veteran's left foot disability on 
his daily work activities consisted of occasional numbness of 
the foot, which did not cause impairment in walking or gait.

At the time of a VA fee-basis ophthalmologic examination in 
January 2002, the veteran complained of headaches and blurred 
vision.  Uncorrected visual acuity was 20/80 in the right 
eye, and 20/200 in the left eye, corrected to 20/20 in each 
eye.  The veteran's pupils were round, equal, and reactive, 
with no afferent pupillary defect.  Extraocular movements 
were full bilaterally.  Visual field testing revealed 
evidence of a full visual field for both the right and left 
eye.  The pertinent diagnosis was refractive error.

A service medical facility outpatient treatment record dated 
in April 2002 reveals that the veteran was seen at that time 
for a complaint of "heat sensation" in his left foot.  When 
further questioned, the veteran complained of a "heat 
sensation" which had no specific pattern, and which had been 
present for approximately two weeks.  The veteran denied 
problems with pain, and likewise gave no history of either 
hypertension or diabetes.  Physical examination of the 
veteran's left foot showed no evidence of any swelling, 
bruise or tenderness.  Radiographic studies of the veteran's 
left foot showed no evidence of any significant joint, 
osseous, or soft tissue abnormality.  The pertinent diagnosis 
was abnormal sensation of the left foot.

During the course of service medical facility outpatient 
treatment in October 2002, it was noted that the veteran 
would adjust to the new orthotics with which he had been 
fitted.  

At the time of service medical facility outpatient treatment 
in November 2002, it was noted that the veteran's corrected 
visual acuity was 20/20 in each eye.  The pertinent diagnosis 
was compound myopic astigmatism in the right eye, and 
compound astigmatism in the left eye.

Analysis

The veteran in this case seeks service connection for 
refractive error of the eyes, which is to say, compound 
myopic astigmatism.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. §3.303 (2004).  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiencies as such are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004).

In the present case, service medical records fail to 
demonstrate the presence of any chronic disorder of the eyes 
other than refractive error.  While on one occasion in 
service, there was some indication that the veteran might be 
suffering from glaucoma, the presence of that disorder was 
eventually ruled out.  As of June 1999, the last service 
clinical record reflecting treatment for the veteran's 
various eye-related complaints, corrected visual acuity was 
20/20 bilaterally.  Significantly, the only diagnosis noted 
was that of astigmatism/presbyopia, both of which, as 
congenital/developmental disabilities, are inappropriate 
subjects for a grant of service connection under the 
applicable law and regulations.  See 38 C.F.R. §§3.303(c), 
4.9 (2004); see also Stedman's Medical Dictionary (26th 
Edition) (1995).

The Board notes that, on VA ophthalmologic examination in 
January 2002, corrected visual acuity was once again 20/20 
bilaterally.  The diagnosis noted was refractive error.

As noted above, refractive error of the eyes is not an 
appropriate subject for a grant of service connection under 
the applicable law and regulations.  Accordingly, the 
veteran's claim must be denied.

Turning to the issue of an increased evaluation for service-
connective peripheral neuropathy of the left foot, the Board 
notes that disability evaluations are intended to compensate 
for the average impairment of earning capacity resulting from 
a service-connective disability.  They are primarily 
determined by comparing objective clinical findings with the 
criteria set forth in the rating schedule.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including §  4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

In the case at hand, service connection and an initial 
noncompensable evaluation for peripheral neuropathy of the 
left foot were made effective July 1, 2001, the date 
following the veteran's discharge from service.  However, in 
a subsequent decision of November 2003, the veteran's prior 
noncompensable evaluation for peripheral neuropathy of the 
left foot was increased to 10 percent, once again, effective 
from July 1, 2001.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.

In the present case, a review of the record discloses that, 
on VA fee-basis general medical examination in January 2002, 
the veteran stated that a prior nerve conduction study of his 
left foot had been normal.  The veteran denied any weakness 
in his left foot, and stated that there had been no 
progression of symptomatology over time.  Musculoskeletal 
evaluation showed no unusual shoe wear pattern, and no 
callosities or other deformities.  The veteran's posture and 
gait were within normal limits, and he experienced no 
difficulty standing or walking.  Examination of the veteran's 
lower extremities showed completely normal motor function, 
with no muscle atrophy.  While sensation in the veteran's 
left foot was very slightly decreased, in particular, on the 
sole, both perception and light touch were intact, and 
reflexes were within normal limits.

The Board observes that, during the course of outpatient 
treatment in April 2002, the veteran's left foot showed no 
evidence of any swelling or tenderness, nor was there any 
evidence of a bruise.  Radiographic studies at that time were 
within normal limits.

The 10 percent evaluation currently in effect contemplates 
the presence of mild and/or moderate incomplete paralysis of 
the posterior tibial nerve leading to the veteran's left 
foot.  In order to warrant an increased evaluation, there 
would need to be demonstrated the presence of severe 
incomplete paralysis of that foot, which is clearly not 
present in the veteran's case.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525. Based on the aforementioned evidence, 
and, in particular, the relatively normal findings on recent 
VA examination, the Board is of the opinion that the 
10 percent evaluation currently in effect for the veteran's 
service-connective peripheral neuropathy of the left foot is 
appropriate, and that an increased rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for refractive error of the eyes (compound 
myopic astigmatism) is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the left foot is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


